DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  
Claim 17 line 6 appears to have the word “maximizing” misspelled as “maximising”. 
Claim 20 line 4 appears to have the word “centered” misspelled as “centred”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the top end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 8 recites “so as to be able to be raised and lowered with respect to the boom by pivoting”; indefiniteness arises because it is not clear to which element is “the pivoting” being referred to. In other words, it is not clear which element pivots to facilitate the raising and lowering of the pendular arm. 
Claim 15, line 9 recites “the pendular arm supporting the work platform at a second end”; indefiniteness arises because it is not clear to what element is “a second end” belongs to. For instance, is it a second end of the pendular arm or a second end of the work platform or another third element?
Claim 15 recites the limitation "the side opposite" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 9 recites “which is on the side opposite to its first end”; it is not clear which element is the term “its” referring to.
Claim 15 recites the limitation "the proximity" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the request" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 17 recites “a compact configuration”; it is not clear if this is the same as “a compact configuration” established earlier in the claim in line 13-14.
Claim 15 recites “on-board electronics designed to automatically put the aerial work platform in a compact position at the request of an operator”, and the claim also recites “the on-board electronics controlling the lifting structure 
Claim 15, line 18 recites “a trailer or flatbed lorry”; it is not clear if these are the same limitations established in the preamble of the claim. 
Claim 16, line 2 and again in line 3 recites “an obstacle”; it is not clear if these are the same or different i.e. a second and third obstacles to the first obstacle established in claim 15 line 11-12 from which claim 16 depends. The same issue applies to “an obstacle” recited in claim 18 (twice), claim 21, 22, 23, 24 (twice), 25 (twice), 27, 28, 29 and 30 (twice). 
Claim 16 recites the limitation "the front side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the horizontal" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Indefiniteness also arises because it is not clear if it is the same “the ground”.
Claim 17 recites the limitation "the bottom front edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the front edge of the deck" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21, 22, 23, 25, 27, 28, 29 and 33 recites the limitation "the event".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20, line 5-6 recites “its top end the boom”; it is not clear which element is the term “its” referring to. In addition, it appears that this phrase is linguistically inaccurate.
Claim 21 recites the limitation "the putting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the vicinity” recites throughout the claims lacks antecedent basis.
Claim 25 recites the limitation "the pivoting angle” and “the support" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “the on-board electronics is designed to apply a sequence consisting of … lowering …stopping … pivoting …raising…” and claim 33 recites “the on-board electronics is designed to automatically apply a sequence comprising the following successive steps: a) raising … pivoting … completely lowering … lowering …”; Claims 25 and 33 hence appears to be hybrid claims which appears to be mixing apparatus and method steps limitations. Applicant is reminded that each claim must be directed to only one patentable subject matter. 
Claim 34 recites “or failing this, the boom” it is not clear what is being claimed in this recitation. 
Dependent claims are rejected since they depend from a rejected claim.
Note: the claims are replete with clarity and indefiniteness issues. Above are non-limiting examples only of clarity and antecedent basis issues; however the claims in their entirety needs to be reviewed and correct for similar issues in order to clearly point out and distinctly claim the subject matter which the applicant regards as his invention.

Allowable Subject Matter
Claims 15-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for lit of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634